Citation Nr: 1709909	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-17 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE


Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents, or as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION


Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Army from October 1968 to October 1971, including in the Republic of Vietnam. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2012 decision, as pertinent to this appeal, the Board denied service connection for hypertension.  The Veteran appealed from this decision to the United States Court of Appeals for Veterans Claims ("Court").  In a November 2013 memorandum decision, the Court vacated the August 2012 decision to the extent that it denied service connection for hypertension.  In April 2014, the Board remanded this issue for development to comply with the Court's directives.

In August 2015, the Board issued another decision that denied service connection for hypertension.  The Veteran again appealed from the Board denial to the Court. In a March 2016 Order, pursuant to a Joint Motion for Remand, the Court vacated and remanded the August 2015 Board decision for additional development.

In June 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development to include an additional VA examination for hypertension to determine whether it was "at least as likely as not" directly incurred during service, to include as a result of the Veteran's presumed exposure to herbicide agents in Vietnam; caused by service connected PTSD; or aggravated (chronically worsened in severity beyond its natural progression) by service-connected PTSD.

Through a July 2016 medical opinion, the Board finds compliance with its June 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the issue has been properly returned to the Board for appellate review.


FINDINGS OF FACT

Hypertension did not manifest during active service; did not manifest within one year of discharge from active service; was not caused by service, to include herbicide agent exposure; and was not caused, or aggravated by, PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  VA provided adequate notice in a letter sent to the Veteran in November 2007.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records, as well as records from the Social Security Administration.  Also, VA afforded the Veteran relevant examinations, and obtained relevant opinions in May and October 2014, as well as June and July 2016.  The resulting opinions described the Veteran's hypertension, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).


II.  Service Connection

The Veteran has claimed service connection for hypertension as secondary to a service-connected disability, and, in the alternative, that it is directly related to exposure to Agent Orange while in active service in the Republic of Vietnam.  The Board will address the Veteran's claim on direct, secondary, and presumptive theories of entitlement.

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: " (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2016).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id.  Such increase in severity is referred to as aggravation of a nonservice-connected disease or injury by the service-connected disease or injury.  This theory of entitlement is referred to as secondary service connection.  

Next, service connection may be presumed if hypertension is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Last, presumptive service connection is available on the basis of herbicide exposure for certain specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a) (West 2014).

If a Veteran was exposed to certain herbicide agents, such as those in "Agent Orange", during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e).

Notwithstanding the provisions of §§ 3.307, 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039  (Fed. Cir. 1994).

Relevant to this case, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011).  The Secretary has discussed the 2006 and 2008 Updates-which contain the same analysis of hypertension as the 2010 Update-in the Federal Register.  See e.g., 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (noting that NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

The basis of the Board's April 2014 remand was the need of a medical opinion following the inclusion of hypertension in the category of limited or suggestive evidence of an association between the condition and Agent Orange exposure.  A medical opinion addressing this theory of entitlement was obtained in October 2014.

After a thorough review of the Veteran's statements and the relevant documents of record, the Board concludes that service connection for hypertension is not warranted, and the appeal must be denied.

Initially, for example as documented in the in the May 2014 VA examination report, the record establishes a current diagnosis of hypertension.  However, there is no in-service evidence finding of, or treatment for hypertension or high blood pressure during the Veteran's active service, nor is hypertension proximately caused or aggravated by a service-connected disability.

The Veteran contends that his hypertension is due to exposure to Agent Orange while stationed in the Republic of Vietnam.  The Veteran's exposure to herbicides is presumed as the record shows that he had active duty in the Republic of Vietnam.  38 U.S.C.A. § 1116 (f).  Nevertheless, hypertension is not one of the diseases defined under 38 C.F.R. § 3.309 (e) which would allow for presumptive service connection based on exposure to Agent Orange.  Thus, service connection cannot be presumed for hypertension based on exposure to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(ii).  Also, since the Veteran's post-service medical records do not document hypertension or high blood pressure within one year of the Veteran's separation from active service, service connection must be denied on that presumptive theory of entitlement.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, and as mentioned above, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34. F.3d 1039.  That is, if the Veteran can show that his exposure to Agent Orange caused his hypertension, then service connection is still warranted.

Service treatment records do not contain any mention of hypertension or high blood pressure.  While the May 2014 examiner interpreted the blood pressure reading in the Veteran's September 1971 discharge examination as 170/74, the examiner did not find that the Veteran had hypertension in service.  Further, the Veteran denied having hypertension in service, asserting he was not diagnosed until 2003 at the earliest, the rest of the same medical report from September 1971 documents a clinically normal heart and vascular system, and the Veteran's September 1971 report of medical history at the time of discharge does not note a history of heart trouble or high blood pressure.  The Board finds that the evidence does not show either a finding of, or treatment for hypertension or high blood pressure during the Veteran's active service.  

Pursuant to the Board's April 2014 remand, VA afforded the Veteran an examination for his claim of service connection for hypertension in May 2014. During the clinical interview, the Veteran denied any known hypertension during his active service.  He reported treatment for high blood pressure beginning between "about 2005 and 2003."  The examiner cited his review of the Veteran's claims file and the service treatment records.  Specifically, he noted only two blood pressure readings during the Veteran's service, one from the Veteran's entry examination in October 1968, and the other from his separation examination in September 1971.  Respectively, the two readings were 130/72 and 170/74.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event, or illness.  In providing this opinion, the examiner acknowledged the one isolated elevated blood pressure from September 1971 in the Veteran's service treatment records.  However, the examiner explained that the Veteran reported no diagnosis of hypertension until the mid-2000s and that there were no other indications of record of a chronic hypertension disorder until the mid-2000s.

In October 2014, the RO referred the Veteran's case to the same examiner who conducted the May 2014 examination for an addendum opinion that addressed the Veteran's contention that his hypertension was caused by exposure to Agent Orange while in service.  Noting again his review of the Veteran's claims file, the examiner reemphasized that the record did not indicate a diagnosis of hypertension until 2003 "at the earliest."  Also, the examiner noted that the Veteran had denied having hypertension prior to 2003.  The examiner explained that the Veteran appeared "to have essential [hypertension] with onset at about age 50.  The US prevalence for [hypertension] at age 50 is 50%."  Concluding, the examiner opined that hypertension was less likely than not due to active duty or Agent Orange exposure.  

Addressing the NAS conclusion in its 2010 update that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension, the examiner opined that, despite data that suggests a possible relationship, that suggestion is not considered sufficient until VA designates hypertension as a presumptive condition for Agent Orange purposes.  The Board acknowledges that this is an inaccurate statement of law, therefore the Board places no reliance on it.

Pursuant to the Board's June 2016 Remand, another VA medical examination was conducted and another opinion was obtained in July 2016 to address direct service connection for hypertension, to include as a result of exposure to herbicide agents, and secondary service connection (as to whether the Veteran's service connected PTSD caused or aggravated his hypertension).  

The examiner reviewed the Veteran's claims file, current medications, and recent labs, and took into account the (NAS) Veterans and Agent Orange Updates, to include in 2010 and 2012, which stated that there was "limited or suggestive" evidence of an association between hypertension and herbicide exposure.    

Although the examiner mentioned that at this time VA has not recognized hypertension as a presumptive disease associated with exposure to Agent Orange, the examiner provided an adequate opinion addressing direct causation by exposure to Agent Orange.  The examiner opined that the studies are ongoing and not conclusive and explained that the Veteran had other risk factors for hypertension including age, obesity, hypothyroidism, and stress.  Thus, the examiner concluded that the Veteran's hypertension was less likely than not (less than 50 percent probability) incurred in, or caused by the exposure to herbicide agents, including Agent Orange, in service.

As to whether the Veteran's hypertension was caused or aggravated by his PTSD, the examiner once again stated that the Veteran has multiple known risk factors for hypertension (age, obesity, hypothyroidism, stress), and that the cause of the hypertension is most likely multifactorial and less likely than not due to or the result of the Veteran's service connected condition of PTSD.

The examiner checked a box on the examination report indicating that the Veteran's hypertension was aggravated by his PTSD.  For a rationale, however, the examiner explained that high levels of stress can lead to a temporary increase in blood pressure.  It is well settled that temporary or intermittent flare ups...are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994).  The Board finds the rationale provided by the July 2016 examiner to be more probative in finding that, for purposes of secondary service connection, the Veteran's hypertension was not aggravated by the Veteran's PTSD, than the marked box stating that it was.  A temporary increase in blood pressure due to high levels of stress does not amount to worsening of the underlying condition beyond its natural progression.  Such a rationale is an explanation supporting a finding that the hypertension was not aggravated by the PTSD.  Therefore, the rationale is an opinion that the Veteran's hypertension was not aggravated by his PTSD.

Also, the Board finds that the July 2016 VA examiner's opinions are the most probative of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). The VA medical opinions constitute competent medical evidence because they are made by a specialist qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159 (a) (1).  The Board further finds that the VA opinion is most probative because it considered the Veteran's medical records and discussed his medical history, provided unequivocal and conclusive opinions, and offered clear reasoning demonstrating that the Veteran's diagnostic results show that his hypertension is unrelated to service. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

For the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's PTSD has either caused or aggravated his hypertension, is against a finding that his hypertension had onset during service or manifested within one year of separation from service, and is against a finding that his hypertension was caused by his exposure to herbicide agents.  Hence, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



